DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
	In the response dated 8 January, 2021, applicant states that Invention II, claims 32-53, is elected with traverse. However, as no accompanying argument is provided, this must be considered an election without traverse. Claims 1-31 are withdrawn.
	Applicant’s election with traverse of Species A and D, in the response of 8 January, 2021, withdrawing claims 40-43, is acknowledged. Applicant’s traverse is on the grounds that the species do not have mutually exclusive characteristics. 
	This is not found persuasive because, for example: 
	The elected species A (the cap structure as discussed with reference to Figs.1-3 and 6) is mutually exclusive with species B (said structure as discussed with reference to Figs.4-5) as Species B has a third port 30 at a place where Species A has an intact wall. 
	The elected species A (the cap structure as discussed with reference to Figs.1-3 and 6) is mutually exclusive with species B (said structure as discussed with reference to Figs.8-9) as Species C has a third port 30 at a place where Species A has an intact wall, and has unitary seal 25 different from seal members 4 and 5 of species A. 
Justification for the restriction of species continues in this vein. 
The restriction requirement is hereby made FINAL. Claims 1-31 and 40-43 are withdrawn, claims 32-39 and 44-53 are examined. 
Priority
Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file. Accordingly, the benefit of foreign priority under 35 U.S.C. 119(a)-(d) is obtained.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this 
This application includes one or more claim limitations that use the word “means” or “step” but are nonetheless not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph because the claim limitation(s) recite(s) sufficient structure, materials, or acts to entirely perform the recited function.  Such claim limitation(s) is/are: screw thread means in claim 46, securing means in claims 47-48, separating means in claim 51.
Because this/these claim limitation(s) is/are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are not being interpreted to cover only the corresponding structure, material, or acts described in the specification as performing the claimed function, and equivalents thereof.
If applicant intends to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to remove the structure, materials, or acts that performs the claimed function; or (2) present a sufficient showing that the claim limitation(s) does/do not recite sufficient structure, materials, or acts to perform the claimed function.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 46 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
In regards to claim 46, the claim reads “snap-fit means”. There is insufficient support in the applicant’s original disclosure to indicate that the applicant had possession of this feature at the time of filing. 
The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
	In regards to claims 47-49, the claims read “the first upper wall” [claim 47, line 
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 32, 34-35, 47 and 51-53 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Byrne (USPN 6,485,412). 
In regards to Claim 32, Byrne discloses an endoscope water bottle cap for an endoscopic device [Fig.18, abstract], the water bottle cap comprising:
	an inlet [280, Fig.18, col.11 ll.34-36] through which, in use, a gas flows into a water bottle associated with the cap; 
	an outlet [interior of 272, Fig.18, col.11 ll.30-31] through which, in use, water flows out of the water bottle to the endoscopic device; and 
separating means [286, Fig.18, col.11 ll.40-43; this is equivalent to the applicant’s separating means 7, Fig.3, as it is also a filter] arranged to separate solid particles from the gas that enters the water bottle. 
In regards to claim 34, Byrne discloses the water bottle cap according to claim 32, wherein the separating means is located adjacent an upper wall [282, Fig.18] of the water bottle cap.  
In regards to claim 35, Byrne discloses the water bottle cap according to claim 32, wherein the separating means [286, Fig.18] is arranged on an internal surface of an upper wall of the water bottle cap [Fig.18]. 
In regards to claim 47, Byrne discloses the water bottle cap according to claim 32, wherein the separating means is arranged between the first upper wall [‘left’ side of 284, Fig.18; note that this item is newly recited in claim 47] of the bottle cap and the securing means [‘right’ side of 284, Fig.18; note that this item is newly recited in claim 47 and not interpreted under 112 (f)]. 
In regards to claim 51, Byrne discloses the water bottle cap according to claim 32, wherein the separating means is a filter [“HEPA filter”, col.11 ll.40-43].
In regards to claim 52, Byrne discloses the water bottle cap according to claim 51, wherein the filter is made of a porous material [“HEPA filter”, col.11 ll.40-43]. 
In regards to claim 53, Byrne discloses the 53. The water bottle cap according to claim 51, wherein the filter is made of a resiliently deformable material [this is a property of all existing materials]. 
Claims 32-35, 47-48 and 50-53 are rejected under 35 U.S.C. 102(a)(1) as anticipated by Adams et al. (US PGPUB 2012/0091092)
In regards to claim 32, Adams discloses an endoscope water bottle cap [Fig.7, abstract] for an endoscopic device, the water bottle cap comprising:
	an inlet [space between 110, 120, Fig.7, para.43; note that Fig.7 or alternatively para.62 has label errors] through which, in use, a gas flows into a water bottle associated with the cap; 

separating means [380, E, Fig.7, para.62, 63; this is equivalent to the applicant’s separating means 7, Fig.3, as it is also a filter] arranged to separate at least one of liquid and solid particles from the gas that enters the water bottle. 
In regards to claim 33, Adams discloses the water bottle cap according to claim 32, wherein the separating means has an annular shape [Fig.7; surrounding 120]. 
In regards to claim 34, Adams discloses the water bottle cap according to claim 32, wherein the separating means is located [Fig.7] adjacent an upper wall [390, Fig.7] of the water bottle cap.
In regards to claim 35, Adams discloses the water bottle cap according to claim 32, wherein the separating means is arranged [380, Fig.7] on an internal surface of an upper wall [370, Fig.7] of the water bottle cap. 
In regards to claim 47, Adams discloses the water bottle cap according to claim 32, wherein the separating means is arranged between the first upper wall of the bottle cap [“left” 370, Fig.7; note that this is newly recited in the claim] and the securing means [“right” 370, Fig.7; note that this is newly recited in the claim and not interpreted under 112 (f).]. 
In regards to claim 48, Adams discloses the water bottle cap according to claim 32, wherein the separating means is arranged between the inlet [space between 110, 120, Fig.7] and the securing means [370, Fig.7]. 
In regards to claim 50, Adams discloses the water bottle cap according to claim 32, further comprising a conduit [120, Fig.7] in which said outlet is provided, the conduit 
In regards to claim 51, Adams discloses the water bottle cap according to claim 32, wherein the separating means is a filter [380, E, para.62-63].
In regards to claim 52, Adams discloses the water bottle cap according to claim 51, wherein the filter is made of a porous material [Fig.7, para.53]. 
In regards to claim 53, Adams discloses the water bottle cap according to claim 51, wherein the filter is made of a resiliently deformable material [all existing materials have this property]. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 49 is rejected under 35 U.S.C. 103(a) as being unpatentable over Adams et al. (US PGPUB 2012/0091092).
In regards to claim 49, Adams discloses the water bottle cap according to claim 32, however does not positively disclose wherein a cavity is provided between the upper wall of the water bottle cap and the separating means, and wherein the inlet opens in said cavity.	
It would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the water bottle cap as taught by Adams with the above cavity, 
Therefore, it would have been an obvious matter of design choice to modify Adams to obtain the invention as specified in the claim.
Allowable Subject Matter
	Claim 36-39 and 44-45 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noji et al. (USPN 5,041,106)
Bendele et al. (US PGPUB 2012/0095293)
Bendele et al. (US PGPUB 2012/0095391)
Wolcott et al. (US PGPUB 2015/0297063)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON B FAIRCHILD whose telephone number is (571)270-5276.  The examiner can normally be reached on 8:30am-5pm Monday-Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anhtuan Nguyen can be reached on (571) 272-4963.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AARON B FAIRCHILD/           Examiner, Art Unit 3795